Citation Nr: 1637962	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-23 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On his VA Form 9 perfecting the appeal of this claim, the Veteran indicated that he wanted to appear at a "Travel Board" hearing at a local VA office.  He was scheduled for a Travel Board hearing in April 2015 and was mailed a letter in February 2015 notifying him of the time and location, but did not appear.  Subsequent correspondence with the Veteran's representative in an attempt to confirm the Veteran's correct address did not result in a request for the hearing to be rescheduled.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA compensation and pension examination in June 2011.  The examiner documented the Veteran's report of in-service stressors including witnessing a building explode and seeing injured people coming out, and having a gun pulled on him during a robbery attempt.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but instead suffered from substance induced mood disorder, related to alcohol dependence and cannabis abuse.  

The examiner did not discuss fairly detailed VA psychiatric intake evaluation in February 2010 that includes diagnoses of PTSD and a depressive disorder.  The psychiatrist noted the Veteran's reports of combat in Afghanistan as well as sexual abuse as a child.  The psychiatrist did not comment on whether in service stressors were the cause of the current psychiatric disabilities.

Because the June 2011 examiner did not mention or discuss the content of these records, other than to note that the Veteran was provided with a diagnosis of depressive disorder, PTSD, cannabis dependence and EtOH dependence in partial remission, it is unclear whether such was considered in reaching her conclusion that the Veteran did not meet the diagnostic criteria for PTSD.  Because of this, and due to the lack of an opinion as to the etiology of the Veteran's previously diagnosed depressive disorder, the June 2011 VA examination and medical opinion is found to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

The record includes some service personnel records, but not those showing all of the locations of his service.  His Form DD 214 shows he served in an area that entitled him to hazardous duty pay, but mentions only service in Columbia.  Additional personnel record could serve to substantiate the stressors that reportedly took place in Afghanistan.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from June 2010 to the present, including records of mental health treatment; and associate them with the claims file.

2.  Obtain all service personnel records, including those showing the locations of the Veteran's service.

3.  Then schedule the Veteran for a VA examination with to determine whether any psychiatric disability present at any time since 2009, is caused or aggravated by an event in service, to include in-service stressors.  
The examiner must review the VA claims file.  All indicated studies and diagnostic tests should be conducted.

The examiner should address the following:

a.  For any psychiatric disability present at any time since 2009, even if not shown on the current examination, other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, events in active service, including his reported stressors.

The examiner's attention is directed to VA treatment records from December 2009, January 2010, and February 2010 in which the Veteran reported symptoms of anxiety and depression since returning from his most recent Afghanistan deployment, and self-treating with cannabis.

b.  The examiner should specifically diagnose or rule out PTSD.  If the examiner finds that the Veteran has not met the criteria for a diagnosis of PTSD at any time since 2009, the examiner must specify the missing criteria.  

If such a diagnosis of PTSD is warranted; the examiner should provide an opinion as to the following.

i.  What stressors support the diagnosis?  The examiner is advised that the Veteran has described intrusive thoughts about "being shot at, RPG's rocket blasts, [and] mines" from his time in Afghanistan and from his aircraft being shot at while in Columbia.  The examiner's attention is directed to a January 2010 TBI Cognitive Impairment Consult, wherein the Veteran described a number of such incidents.  

ii.  Is it at least as likely as not (50 percent or greater probability) that a stressor supporting the diagnosis of PTSD involved "fear of hostile military or terrorist activity"?

The examiner's attention is further directed to VA treatment records from December 2009, January 2010, and February 2010 in which the Veteran reported symptoms of anxiety and depression since returning from his most recent Afghanistan deployment, and self-treating with cannabis to "cope" and to minimize anxiety and anger.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.


The examiner must include in the examination report the reasons for any opinions.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided. 

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequence for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case; before the file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




